DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 02/10/2021 Applicant cancelled claims 18, 21-23, 26-27, 31, 35, 38, and 41-43, amended claim 1 and added the new claims 44-54. Claims 1, 2, 5, 7, 9, 10, 14, 17, and 44-54 are pending and are currently examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 102/103
The rejection of claims 1, 2, 5, 7, 9, 10, 14, and 17 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shi Hu et al. is withdrawn in view of the amendments to the independent claim 1.
The rejection of claims 1, 2, 5, 7, 9, 10, 14, and 17 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hsieh et al. is withdrawn in view of the amendments to the independent claim 1.


New and maintained claim rejections necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 7, 9,10,14, and 17 remain and claims 44-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant case, the specification discloses specific monoclonal antibodies
CA185_01974 (characterized by HCDR1-SEQ ID NO: 4; HCDR2-SEQ ID NO: 5;
HCDR3- SEQ ID NO: 6; LCDR1-SEQ ID NO: 1; LCDR2-SEQ ID NO: 2; LCDR3-SEQ ID
NO: 3; LCVR-SEQ ID NO: 7 and HCVR-SEQ ID NO: 8) and CA185_01979 (characterized by HCDR1-SEQ ID NO: 19; HCDR2-SEQ ID NO: 20; HCDR3-SEQ ID
NO: 21; LCDR1-SEQ ID NO: 1; LCDR2-SEQ ID NO: 17; LCDR3-SEQ ID NO: 18;
LCVR-SEQ ID NO: 22 and HCVR-SEQ ID NO: 23). These are the only antibodies disclosed to have only some of the properties claimed (for instance none of them has a

Y115, Q149 and N137 (or K98, or both), wherein Y115 and Q149 are present on the C
chain of trimeric TNFα, and N137 and K98 are present on the A chain of trimeric TNFα,
and wherein the residue numbering is according to SEQ ID NO: 36. In the alternative a skilled artisan would have to pick and choose between the HCDRs 4,5,6,19,20,21, and pair it with the LCDRs 1, 2, 3, 17, and 18 to visualize the antibodies claimed. The present claims attempt to claim every antibody that has this property, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only two exemplary monoclonal antibodies. Also, claim 17 is drawn to any antibody that binds to the same epitope bound by the antibodies claimed in the independent claims without presenting any sequences. In contrast to Applicant’s disclosure of the specific antibodies such as the monoclonal antibodies CA185_01974 and CA185_01979, the instant disclosure, including the claims, fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1, 2, 5, 7, 9, 10, 14, 17, and 44-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1, 4 and 9 of the U.S. Pat. No. 10,935,553. Although the claims at issue are not identical, they are not patentably distinct from each other because the complex claimed in the independent claim 1 of the newly issued patent comprises the same antibodies claimed in the instant Application.

Claims 1, 2, 5, 7, 9, 10, 14, 17, and 44-54  are rejected on the ground of nonstatutory double patenting as being unpatentable over the renumbered claims 1-17 (formerly claims 4, 5, 7, 9, 10, 44, and 49-59) of the newly allowed Application 15/736,558. Although the claims at issue are not identical, they are not patentably distinct from each other because the antibody claimed in the independent claim 1 of the newly issued patent comprises the same antibodies claimed in the instant Application.

Conclusion
 No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647